Exhibit 10.2

 

AMENDMENT NO. 2 TO

ALLIANT TECHSYSTEMS INC.

DEFINED CONTRIBUTION SUPPLEMENTAL

EXECUTIVE RETIREMENT PLAN

 

Amended as of January 1, 2012

 

The Alliant Techsystems Inc. Defined Contribution Supplemental Executive
Retirement Plan (“Plan”) as amended and restated effective October 29, 2007 is
hereby amended effective January 1, 2012, to amend the Plan as follows:

 

I. Section 3.3 is hereby amended to read in its entirety as follows:

 

3.3                                 Vesting.    If a Participant either dies,
attains age 65 or becomes Totally Disabled (as defined in the 401(k) Plan) while
employed by the Company, he or she shall be fully (100%) vested in his or her
Account Balance under the Plan.  In addition, all Participants who are actively
employed by the Company shall become fully (100%) vested in their Account
Balances under the Plan if the Company experiences a “Change in Control” (as
defined in the Alliant Techsystems Inc. Pension and Retirement Plan). 
Otherwise, a Participant shall become vested in his or her Account Balance under
the Plan in accordance with the following schedule:

 

Vesting Service Completed

 

Vested Percentage

 

Less than 3 years

 

0

%

3 or more years

 

100

%

 

Notwithstanding the foregoing, all benefits under this Plan shall be permanently
forfeited upon the determination by the PRC (or by the Committee for Section 16
Officers) that the Participant, either before or after Termination of
Employment:

 

(a)                                 engaged in criminal or fraudulent conduct
resulting in material harm to the Company or an affiliate of the Company; or

 

(b)                                made an unauthorized disclosure to any
competitor of any material confidential information, trade information or trade
secrets of the Company or an affiliate of the Company; or

 

(c)                                 provided the Company or an affiliate of the
Company with materially false reports concerning his or her business interests
or employment; or

 

(d)                                made materially false representations which
are relied upon by the Company or an affiliate of the Company in furnishing
information to an affiliate, partner, stockholders, accountants , auditor, a
stock exchange, the Securities and Exchange Commission or any regulatory or
governmental agency; or

 

--------------------------------------------------------------------------------


 

(e)                                 maintained an undisclosed, unauthorized and
material conflict of interest in the discharge of the duties owed by him or her
to the Company or an affiliate of the Company; or

 

(f)                                   engaged in conduct causing a serious
violation of state or federal law by the Company or an affiliate of the Company;
or

 

(g)                                engaged in theft of assets or funds of the
Company or an affiliate of the Company; or

 

(h)                                has been convicted of any crime which
directly or indirectly arose out of his or her employment relationship with the
Company or an affiliate of the Company or materially affected his or her ability
to discharge the duties of his or her employment with the Company or an
affiliate of the Company; or

 

(i)                                    engaged during his or her employment with
an Employer or within two (2) years after termination of employment with an
Employer in any employment with a competitor, or engaged in any activity in
competition with the Company, without the consent of the Company.

 

2

--------------------------------------------------------------------------------

 